Case 9:19-cr-80178-RS Document 23 Entered on FLSD Docket 11/05/2019 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-CR-80178-SMITH

 UNITED STATES OF AMERICA,

         Plaintiff,

 vs.

 CARRINGTON N. THOMAS,

       Defendant.
 ___________________________________/

       MOTION TO WITHDRAW AND APPOINT CONFLICT-FREE COUNSEL

         The Federal Public Defender respectfully files this Motion to Withdraw and to

 Appoint Conflict-Free Counsel, and, in support thereof, states as follows:

         1.     Mr. Thomas is charged with distribution of a controlled substance. (DE

 16). If convicted as charged, Mr. Thomas faces up to twenty years imprisonment. (DE

 16). The Federal Public Defender has been appointed to represent Mr. Thomas. (DE

 2).

         2.     On November 5, 2019, the undersigned was informed by her office that

 an irreconcilable conflict has arisen between Mr. Thomas and another client of the

 Federal Public Defender.

         3.     This Court’s local rules incorporate the Florida Bar’s Rules of

 Professional Conduct. See Local Rule 11.1.C. Under the Rules of Professional

 Conduct, a lawyer generally may not represent a client if such representation would

 be directly adverse to that of another client or if the lawyer’s independent judgment
Case 9:19-cr-80178-RS Document 23 Entered on FLSD Docket 11/05/2019 Page 2 of 3



 in such representation would be materially limited by a duty to another person. See

 Rules Regulating the Florida Bar (“RRTFB”), Rule 4-1.7(a) & (b).

       4.     In Florida, public defender’s offices are treated as law firms for purposes

 of imputed conflicts of interest. See Ward v. Florida, 753 So. 2d 705, 708 (Fla. 1st

 DCA 2000); see also RRTFB Rule 4-1.10 (defining “firm” to include “legal services

 organization”). All members of a firm are prohibited from knowingly representing a

 client where any lawyer in that firm acting alone could not represent that client.

       5.     Undersigned counsel’s office, and hence undersigned counsel, have a

 conflict as to the continued representation of Mr. Thomas. Accordingly, it is

 respectfully requested that the Court permit the Federal Public Defender to

 withdraw and that conflict-free counsel be appointed.

       6.     This motion is filed in good faith and not to cause undue delay.

       7.     Undersigned counsel has contacted Assistant United States Attorney

 Jennifer Nucci was advised she has no objection to the requested relief.

       WHEREFORE, the Federal Public Defender respectfully requests this Court

 to grant this Motion to Withdraw and to Appoint Conflict-Free Counsel for Mr.

 Thomas.

                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER

                                         By: s/M. Caroline McCrae
                                         Caroline McCrae
                                         Assistant Federal Public Defender
                                         Attorney for Defendant
                                         Florida Bar No. 72164
Case 9:19-cr-80178-RS Document 23 Entered on FLSD Docket 11/05/2019 Page 3 of 3



                                        450 South Australian Avenue Suite 500
                                        West Palm Beach, Florida 33401
                                        (561) 833-6288 - Telephone
                                        Caroline_mccrae@fd.org - Email


                           CERTIFICATE OF SERVICE

       I HEREBY certify that on November 5, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record via transmission of Notices

 of Electronic Filing generated by CM/ECF or in some other authorized manner for

 those counsel or parties who are not authorized to receive electronically Notices of

 Electronic Filing.



                                        s/M. Caroline McCrae
                                        M. Caroline McCrae
